Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of group I in the reply filed on 01/10/22 is acknowledged.

Drawings
The drawings filed on 9/18/19 are acceptable by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Lake on 1/26/22.

The application has been amended as follows:
 In the claims:
Cancel claims 13-14.

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Bounds (US 4,921,732) discloses (see Figs 1, 6 and 7) a railroad tie service vehicle with a preservative application system having nozzles 132 spraying the preservative on the railroad tie connection area 7, but one or more drill carriages to drill holes, an air dispenser and a plug dispenser are not taught in Bounds.  Sherad (US 3,638,433, although not within the art preview of railroad industries) teaches (see Fig 19) an apparatus for forming structures in the ground having a conveyance vehicle with a drilling carriage drilling a hole, air and/or water blowing soil entering its hollow interior, in alternate procedure when no air is pumped a soil plug sealing the lower portion of the mandrel, grouting liquid chemical pouring into the hole (see Fig 1b) and soli plug formed in ground (see Fig 24a).  However, Sherad does not disclose a plug dispenser configured to deliver plugging material to the hole in the railroad ties and a conveyance vehicle configured to move along a railroad track.  Szynakiewicz et al (US 2019/0257036 A1) discloses (see Figs 4-8) a system for repairing and stabilizing railroad beds having a vehicle and drills 44 making holes and drilling nozzles 46 dispensing a grout.  However, Szynakiewicz et al does not disclose or suggest an air dispenser configured to deliver a blast of air and a plug dispenser configured to deliver a plugging material to the holes.  Brenny et al (US 9,617,692) teaches (see Figs 8A, 8B) a tie-plugging machine having a conveyance vehicle and chemical injection devices 32a, 32b.  Delmonico et al (US 2018/0163348A1) also teaches (see Fig 5B and 6-7) a railroad tie plugging system having a conveyance vehicle and applicator nozzles (10, 961) injecting plugging compound into spike holes.  Both Brenny et al and Delmonico et al do not disclose one or more drill carriages slidably attached to the conveyance .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/